     Case 2:19-cv-01397-MCE-EFB Document 9 Filed 05/12/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT

 9                           EASTERN DISTRICT OF CALIFORNIA
10
     THERESA BROOKE, a married woman
11   dealing with her sole and separate claim,    Case No: 2:19-cv-01397-MCE-EFB
12                         Plaintiff,             ORDER OF DISMISSAL
13
14   vs.
15
     URBAN COMMONS RIVERSIDE BLVD.
16   LLC,
17                          Defendant.
18
            In accordance with the parties’ stipulation, and good cause appearing, the above
19
     entitled matter is hereby dismissed, with prejudice, each party to bear their own fees
20
     and costs. The matter having now been concluded in its entirety, the Clerk of Court is
21
     directed to close the file.
22
            IT IS SO ORDERED.
23
     Dated: May 11, 2020
24
25
26
27
28
